DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This allowance is in response to the claims set filed 04/16/2021 following the final rejection of 02/19/2021. Claims 1, 12, 15, 20; claims 2, 11, 19 were cancelled, claims 21-23 were added. Claims 1, 3-10, 12-18 and 20-23 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin (Reg. No. 78574) on 05/19/2021.
These claim amendments are being made to the claims set filed 04/16/2021 which have been entered per Applicant’s request in the interview of 05/19/2021.

The application has been amended as follows: 
In the Claims
Claims 20-22 are now cancelled.

Allowable Subject Matter
Claims 1, 3-10, 12-18 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding the invention of claim 1 (and its respective dependents), no prior art was found which anticipated or rendered obvious the invention as recited. Particularly, no prior art was found which disclosed of an airfoil having a fillet with a maximum height at the leading edge of the airfoil, the fillet only disposed on the pressure side surface of the airfoil, the suction side surface being free of the fillet. The prior art found failed to possess an airfoil having fillet with all the features detailed above.
Regarding the inventions of claim 12 and 15 (and their respective dependent claims), no prior art was found which anticipated or rendered obvious the invention(s) as claimed. Specifically, no prior art was found which disclosed ‘an airfoil with a fillet, said fillet having a first staggered angle defined at the fillet and a second staggered angle defined at the leading edge of the airfoil at a point thereon radially above the fillet, the first staggered angle being from 5 to 10 degrees greater than the second staggered angle.’ The staggered angle, as detailed in applicant’s specification, differs from a stagger angle and would be more akin to a blade entry angle. The prior art failed to present such angles for the airfoil where such an angle defined at the fillet was 5 to 10 degrees greater than an angle defined at the leading edge at the fillet; for this reason, the claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745